DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 10/18/2021. Claims 1-7 are pending in the application. Claims 1, 3, 6 and 7 were amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 are rejected under 35 USC 103 as being unpatentable over Orii et al. (JP2815363 B, machine translation attached) in view of Akai et al. (EP1040759A1) cited by the applicant in an IDS.
Regarding claims 1 and 3, Orii discloses a bilayered fermented milk product in which the lower fermented milk layer is prepared by pulverizing a curd, and the product 
Akai however, discloses a fermented milk product comprising a fermented milk layer, and a food layer placed on the fermented milk layer, wherein the food layer contains a low methoxyl pectin , ([0028] , test example 1) which by definition has a degree of esterification of <50 , wherein the brix value of the yogurt layer is 40-50 degrees and that of the food layer is 10-25 degrees, whereby the value obtained by subtracting the brix values falls within the claimed range of 21 or less (for example, (40-25) is  15 which falls within the ranges in claims 1 and 3), as claimed.  As Orii and Akai are both directed to a layered fermented milk product comprising a fermented milk layer and fruit sauce layer, it would have been obvious to one of ordinary skill in the art to configure a brix difference between the component layers in Orii with guidance from the disclosure in Akai to enable having a bilayered fermented milk product with desired organoleptic properties.

Regarding claim 4, the brix value of the food layer in test example 1 in Akai is 23.2 which falls within the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Akai discloses high intensity sweetener in the food layer [0036].
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further 
No coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function in a fermented milk product as claimed, has been established.  
Claims 6 and 7 are rejected under 35 USC 103 as being unpatentable over Orii in view of Akai, and further in view of Schroeder (US 2013/0156889 Al).
Orii as discussed with reference to claim 1 above, is directed to a viscous fermented milk layer that comprises thickeners, having a viscosity greater than 3500 cps.  Orii (Example 2) discloses preparing a fermented milk layer comprising gelatin Akai does not disclose added thickeners in the fermented milk layer.  Schroeder however discloses that  strained yogurt  (Greek yogurt) prepared by staining a conventional yogurt slurry to remove whey, typically has a viscosity of  up to 21000 cps, [0006] and that the viscosity can be further increased by adding thickeners (abstract) .  It would have been obvious to one of ordinary skill in the art looking to obtain a fermented milk layer of viscosity in the range of typical Greek yogurt for example, and avoid using thickeners in the fermented milk layer as disclosed in Arai, to modify the product in Orii with a Greek yogurt layer, for example obtained by removing whey from fermented milk, with a reasonable expectation of success.
Regarding claim 7, Orii (Example 2) discloses preparing a fermented milk layer comprising gelatin and breaking the curd, interpreted as pulverization, wherein the 
Claims 1-7 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 and 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793